00Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Status of Claims
1.	Claims 1, 11, 12, and 20 are amended                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
2.	Claims 3 and 13 are cancelled
3.	Claims 28 and 29 are new.
4.	Claims 1-2, 4-12, 14-29 are pending

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1-2, 4-12, and 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et. al (US Patent Application Publication No. 2019/0058709; hereafter known as Kempf) in view of  Madhavan et. al (US Patent Application Publication No.: 2017/0295023; hereafter known as Madhavan) in further view of Little et. al (US Patent Application Publication No.: 2019/0102423; hereafter known as Little)
9.	In claim 1: Kempf discloses,
 A method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises: (i.e.,  systems, methods, 
receiving a login request from a user device via a request interface; (i.e., the BasicLogin contract requires a user to login before being authorized One example service is a remote secure shell, although other remote user interface services may be employed in additional or alternative embodiments. Similar to the tenant processes set forth previously, the tenant's name and password, hashed on entry, may be input at the remote shell. Authorization determines what a subscriber can do after being authenticated, such as gaining access to certain electronic device information resources (e.g., through the use of access control policies) (Kempf: Paragraph [0084], [0087], [0090],[0136],[0137])
authenticating the user device with the host organization via an authenticator; (i.e., some NDs may be configured to include functionality for authentication, authorization, and accounting (AAA) protocols (e.g., RADIUS (Remote Authentication Dial-In User Service), provided through a client/server model where the AAA client is implemented on a ND and the AAA server can be implemented either locally on the ND or on a remote electronic device coupled with the ND. Authentication is the process of identifying and verifying a subscriber. AAA processing is performed to identify for a subscriber the subscriber record stored in the AAA server for that subscriber. A subscriber record includes a set of attributes (e.g., subscriber name, password, authentication information, access control information, rate-limiting information, policing information) used during processing of that subscriber's traffic.) (Kempf: Paragraph [0035], [0040], [0136], [0137])
correlating the authenticated user device with a cryptographic identifier (ID)  for the blockchain corresponding to the authenticated user device based on one or more of: (i.e., a blockchain structure is exemplified herein for implementing the tenant record distributed ledger (e.g., as a consensus-based replicated, shared and synchronized digital data, and secured using cryptography), other implementations of a distributed ledger (e.g., based on directed acyclic graphs) example tenant record, including at least a portion of tenant specific information Likewise, a Contract field 510 may be provided to indicate the address/location, identifier, or other key indicium of a tenant's contract each block may be identified by cryptographically generated hash  Skilled artisans will further recognize that an example TMS arrangement may also be implemented using various SDN architectures based on known protocol   to include functionality for authentication, authorization, and accounting (AAA) protocols (e.g., RADIUS (Remote Authentication Dial-In User Service)) (Kempf: Paragraph [0045],[0046] [0049] [0071], [0136])
translating the transaction command of the structured query to native blockchain protocol code and translating the data object to a blockchain asset ID stored within the blockchain to form a native blockchain transaction; and  (Kempf: Paragraph [0046], [0047], [0048])
executing the native blockchain transaction with the blockchain. (Kempf: Paragraph [0008], [0039], [0040], [0105])
Kempf does not disclose, 
(i) a user ID used to authenticate the user device with the host organization, and (ii) a customer organization ID (OrgID), wherein the user device is an authenticated member of a customer organization associated with the OrgID; 
receiving a structured query from the user device to be executed against the blockchain, the structured query specifying a transaction command and a data object upon which the transaction command is to be performed; 
Executing instructions via the processor configurable to cause the system to operate a virtual chain interface a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; 
the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed ; 
  Claims-2-Attorney Docket No.: 37633.6310D (A3236US4)identifying a host organization object ID from the table name specified by the structured query and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization;
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID; 
executing the native blockchain protocol code as a blockchain transaction with the blockchain, and 
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received.
However Madhavan discloses,
(i) a user ID (i.e., the user may use the app to fill out an application and the application is sent as an assertion [for a license]) used to authenticate the user device with the host organization, and (i.e., the actual license and it's acceptance (after checking DOB, Name etc.) is communicated back via a signature and the licensing′ authority's validation of the assertion that the user is licensed is communicated to the mobile device to cause the device to display that the user is in fact validly licensed on their mobile device [app]).(Madhavan: Paragraph [0059])
(ii) a customer organization ID (OrgID), wherein the user device (i.e., a user may use the computer) is an authenticated member of a customer organization associated with the OrgID; (i.e., the computer makes an assertion to a certifying authority, The assertion may include a copy of the web site's digital certificate. The validation of the assertion by the certifying authority then signals to the computer that it is safe to allow the user the access the web site) (Madhavan: Paragraph [0061]) 
receiving a structured query from the user device to be executed against the blockchain (Madhavan: Paragraph [0207], [0210], [0211]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kempf and Madhavan so that the method of operating a blockchain interface to receive a structured query so that it can authenticated the user and the user device for access. Furthermore, as data is only replicated selectively, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063]). The data being modified or added to the data structure may be indicative of an assertion, such as an assertion of fact or truth, a proposed agreement, an authorization, license, certification, accreditation, etc., or other statement of an intention to create, modify, or remove data from the shared data structure. (Madhavan: Paragraph [0034])
The combination of Kempf and Madhavan does not disclose, 
the structured query specifying a transaction command and a data object upon which the transaction command is to be performed; 
Executing instructions via the processor configurable to cause the system to operate a virtual chain interface a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; 
the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed ; 
  Claims-2-Attorney Docket No.: 37633.6310D (A3236US4)identifying a host organization object ID from the table name specified by the structured query and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization;
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID; 
executing the native blockchain protocol code as a blockchain transaction with the blockchain, and 
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received.
However Little discloses,
Executing instructions via the processor configurable to cause the system to operate a virtual chain interface (i.e., The BCS can provision an underlying infrastructure with the required blockchain network components, interface, a representational state transfer (REST) proxy service component, and a management console component, in response to an administrator specifying one or more parameters including a chaincode can comprise software defining an asset or assets, and the transaction instructions for modifying the asset(s)—it is the business logic. Chaincode enforces the rules for reading or altering key value pairs or other state database information) (Little: Paragraph [0009], [0064]) a blockchain on behalf of a plurality of tenants of the host organization (i.e., is an implementation of a distributed ledger platform for running smart contracts. It leverages container technology to host smart contracts called “chaincode” that comprise the application logic of the system) (Little: Paragraph [0007],[0083]), wherein each of the plurality of tenants are participating nodes (i.e. a validating peer is a node on the network responsible for running consensus, validating transactions, and maintaining the ledger.) with the blockchain; (i.e. Each customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment.) (Little: Paragraph [0011],[0075],[0084])
the structured query specifying a structured query operation (i.e. access control lists are implemented on hierarchal layers of the network) and a table name (i.e. the ledger current state database) specifying a data object upon which the structured query operation is to be performed (i.e. transaction is entered in the database and the accounts are updated); (Little: Paragraph [0064], [0072],[0078], [0080] [0098]) 
  Claims-2-Attorney Docket No.: 37633.6310D (A3236US4)identifying a host organization object ID from the table name specified by the structured query (i.e. Rather than the “proof of work” some blockchain networks use to verify identity (allowing anyone who meets those criteria to join the network), the members of a Hyperledger fabric network enroll through a membership services provider.)  (Little: Paragraph [0055],0072], [0080],[0248]) and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping (i.e. gateway can be provided in a one-to-one relationship with a fabric user. All gateway users belong to one organization, all gateway users map to one fabric user in one gateway) maintained by a virtual chain interface of the host organization (i.e. translate the REST calls into remote procedural calls or use in interfacing with the distributed ledger); (Little: Paragraph [0107],[0129],[0264])
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID; (i.e., Access is controlled and some privacy can be maintained the blockchain ledger is essentially immutable and cannot be repudiated. The ledger comprises of a list of blocks. Each transaction block contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure), Endorsers wherein communication occurs directly between peers instead of through a central node. Each node stores and forwards information to all other nodes. Once a transaction is entered in the database and the accounts are updated, the records cannot be altered, because they are linked to every transaction record that came before them (hence the term “chain”). (Little: Paragraph [0005],[0078],[0080],[0097])
executing (i.e. to execute certain aspects of transactions automatically) the native blockchain protocol code as a blockchain transaction with the blockchain, and (i.e. the distributed ledger protocol of the Hyperledger fabric is run by peers, the Hyperledger fabric distinguishes between two kinds of peers: A validating peer is a node on the network responsible for running consensus, validating transactions, and maintaining the ledger.) (Little: Paragraph [0045],[0065],[0084])
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (i.e. chaincode can be installed only on peers that need to access the asset states to perform reads and writes (e.g., if a chaincode is not installed on a peer, it will not be able to properly interface with the ledger). To further obfuscate the data, values within chaincode can be encrypted (in part or in total) using common cryptographic algorithms such as AES (Advanced Encryption Standard) before appending to the ledger.)(Little: Paragraph [0064], [0068], [0088],[0091],[0098])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kempf, Madhavan, and Little so that the method of operating a blockchain interface to a blockchain on behalf of the plurality of tenants of the host organization receives a structured query returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID. This “permissioned” notion of Hyperledger fabric, coupled with the existence and capabilities of channels, helps address scenarios where privacy and confidentiality are paramount concerns.(Little: Paragraph [0069]  A blockchain PaaS cloud service can provide a pre-assembled platform for building and running smart contracts and maintaining a tamper-proof distributed ledger, while reducing the need for third-party intermediaries.(Little: Paragraph [0008])
10.	In claim 2: The combination of Kempf, Madhavan, and Little disclose the method in supra, including routing the structured query through a query parser (i.e. execute against the ledger current state database) which breaks down the elements of the structured query (i.e.  Peer Containers 306, 308 comprising ledgers) into blockchain read logic to identify the query elements from the structured query received at the virtual chain interface; and (i.e. operation can take the following inputs: target endorsing peers with the new version of the chaincode installed; one or more orderers; chaincode version; and arguments, which optionally can be String array arguments specific to the chaincode) (Little: Paragraph [0064],[0145],[0250],[0253])
mapping (i.e. all gateway users map to one fabric user in one gateway) the identified query elements to corresponding (i.e. relationships) native blockchain functions (Little: Paragraph [0063],[0129]) , code, or logic via a query logic translator to obtain the native blockchain (i.e. REST communication, now transformed/translated to internal calls (gRPC), can interface with the instance of the blockchain fabric/Hyperledger) protocol code for a native blockchain transaction; and (Little: Paragraph [0107], [0128], [0270])
transacting the native blockchain transaction having the native blockchain protocol code (i.e. blockchain can be thought of as a shared, replicated transaction system which is updated via smart contracts and kept consistently synchronized through a collaborative process called consensus) embodied therein onto the blockchain triggering the return of a transaction result with the portion of the payload data to the virtual chain interface. (i.e.  Use of smart contracts as part of the provided system can eliminate the need for intermediary—parties can conduct trusted transactions on the blockchain without having an intermediary (Little: Paragraph [0048],[0079],[0085],[0090])
11.	In claim 4: The combination of Kempf, Madhavan and Little disclose the method in supra, including further comprising: 
parsing a plurality of query elements from the structured query via a query parser to identify query elements; and (i.e., the system 700 may provide an interface, such as an application program interface, via which other software and/or devices may access the shared data structure 304, such as to make queries, i.e. pull data from the shared data structure 304, or receive unsolicited data, updates or messages, i.e. data pushed from the shared data structure 304. These other software and/or devices may then implement further actions based on the receipt of data and/or the result of the query.) (Madhavan: Paragraph [0037], [0040], [0046] ,[0105], [0211]))
translating the parsed query elements to native blockchain protocol code via a query logic translator to form the native blockchain transaction.  (i.e., CONFIRMED is sent to the counterparties when the proposer explicitly confirms the proposal after receiving all the signatures. Upon receipt of this confirmation the recipient may make permanent state changes to the business data. An explicit reconcile can be invoked on specific entries) (Madhavan: Paragraph [0175], [0176], [0177],[0178])
12.	In claim 5: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further discloses wherein the native blockchain transaction specifies the cryptographic ID, the blockchain asset ID stored within the blockchain, and data to be added or retrieved from the payload of the asset ID based on the structured query received from the user device. (i.e., blockchain is that all participants receive all transactions, therefore all transactions will need to be encrypted in such a way that only authorized parties, e.g. the bilateral parties, are able to decrypt the contents (Madhavan: Paragraph [0198],[0199],[0200],[0201], [0202],[0205])
13 	In claim 6: The combination of Kempf, Madhavan and Little disclose the method in supra. Including further discloses wherein executing the native blockchain transaction with the blockchain comprises executing an asynchronous transaction via the blockchain; and  (i.e., Although a blockchain structure is exemplified herein for implementing the tenant record distributed ledger (e.g., as a consensus-based replicated, shared and synchronized digital data, and secured using cryptography), other implementations of a distributed ledger (e.g., based on directed acyclic graphs) may also be used in an additional or alternative embodiment of the present invention) (Kempf: [0045],[0046],[0048],[0049])
tracking status of the native blockchain transaction to determine whether the native blockchain transaction is pending, committed, or failed. (i.e., coherency and consistency among the multiple blockchain Instances may be maintained by executing a suitable consensus protocol (e.g., upon every transaction in a blockchain replica, after a new block is created, or boot-up, or upon recovery from a failure, etc.). In one arrangement, causal disconnectivity among the multiple blockchain instances may be maintained or enforced while maintaining coherency/consensus, whereby failure or malfunction of one blockchain instance is restricted from propagating to other blockchain instances)  (Kempf: Paragraph [0089]
14.	In claim 7: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further comprising:
maintaining both the blockchain asset ID with a host organization object ID corresponding to the data object specified via the structured query and tracking the status of the native blockchain transaction based on the blockchain asset ID by subscribing to any events within the blockchain associated with the blockchain asset ID; (i.e.,  a data structure that batches data into time-stamped blocks and prohibits two or more transactions from concurrently modifying an object in the database including the blockchain may be implemented as a continuously expanding list of records, called blocks, which are linked and secured using cryptography. Each block typically contains a hash pointer as a link to a previous block, a timestamp, summary of transactions and transaction data. In this manner, blockchains resist modification of its underlying data. Functionally, a blockchain is a distributed ledger (private or open) that can record transactions between two parties efficiently and in a verifiable and permanent) (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
receiving an event from the blockchain associated with the blockchain asset ID; (i.e., wherein each block stores batches of individual transactions and the results of any blockchain executables. Each block typically further contains a timestamp and information linking it to a previous block wherein the blockchain may be an appropriate mechanism to its asset tracking properties) (Madhavan: Paragraph [0004], [0065], [0084])
correlating the blockchain asset ID to the host organization object ID; and (i.e., Regardless of a specific blockchain implementation, an example embodiment of the present invention may involve a permission-based or private blockchain arrangement, where only verified and authorized data center nodes or agents are allowed to access the modify the blockchain) (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
notifying the user device of the event [Madhavan: [0006],[0065],[0095]), wherein the event specifies one of (i) the native blockchain transaction remains pending, (i.e., transactions recorded in ledgers are periodically netted to determine a current state, databases reflect the current state of data as soon as a transaction has been “committed,” i.e., the record in the database has been updated in manner considered to be permanent, e.g. visible to all users of that database.) [Madhavan: Paragraph [0065], [0125])  (ii) the native blockchain transaction is committed to the blockchain, (i.e., once the response 116 is communicated to the first participant any changes made to the data 110 are then committed 120 to the database 106, that is the data is permanently, from the perspective of the participants, modified in accordance with the request) (Madhavan: Paragraph [0006], [0011], [0079]) or (iii) the native blockchain transaction has failed. (i.e., . If the counter-party participant responds to the validation request disapproving of the requested change, the data structure is not modified. The requesting party-participant is notified of the result, i.e. that the requested change was made or not, via a confirmation message) (Madhavan: Paragraph [0008],[0036],[0071], [0086], [0121]) 
15.	In claim 8: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further comprising:
determining the native blockchain transaction has failed and performing a rollback procedure for the native blockchain transaction including notifying the user device that the native blockchain transaction has failed. (i.e, if an entry contains the proposed assertion only, and no validations, the state of that assertion is “proposed” or “incomplete.” 320. Notification data transaction messages 314 may be automatically generated and transmitted upon receipt of a request data transaction message 312. A validation data transaction message 316 comprises data indicative of a participant's validation of a requested change to the data structure 320, e.g. a response to a request to validate a received request data transaction message)  (Madhavan: Paragraph [0036],[0037],[0038], [0090], [0092])
16.	In claim 9: The combination of Kempf, Madhavan and Little disclose the method in supra, including further wherein the structured query from the user device corresponds to a blockchain asset for which a prior transaction remains in a pending and non-committed state; and (i.e., validating the request to modify data (block 934). In particular, the request may be validated by communicating it, e.g. automatically upon receipt, via the user interface 712 or otherwise, to an external reviewer and/or to external business logic/business rules 718 which evaluate the request to determine whether it is valid or not, and indication of which is then communicated back to the system 700. The external business logic/business rules and determining whether the request to modify has been approved from the response data transaction message (block 942) and based thereon, modifying the portion of the shared data structure 320, or electronic ledger 732, (block 944). If the data request has not been approved, the operation of the system 700 further includes removing the data stored in the shared data structure 320 according to the request (block 946). In particular, the data stored in the shared data structure 320 may be left in an incomplete state, e.g. missing data indicating the validation thereof, or otherwise modified to indicate that the request was not approved.) (Madhavan: Paragraph [0092], [0125], [0112], [0013], [0114])
indicating to the user device that the blockchain asset addressed by the structured query is subject to the prior transaction which remains in the pending and non-committed state. (i.e., to, modify a portion of the shared data structure 320, or electronic ledger 732, to indicate validation is pending based on a request data transaction message. Similarly, the data modifier 724 may be further operative to modify data based a response data transaction message comprises data indicative of a confirmation that data in another portion of the shared data structure 320, or electronic ledger 732, has or has not been modified. In particular, the data stored in the shared data structure 320 may be left in an incomplete state, e.g. missing data indicating the validation thereof, or otherwise modified or augmented to indicate that the request was not approved. Alternatively, the data may be removed from the portion of the shared data structure 320, or electronic ledger 732) (Madhavan: Paragraph [0065], [0092], [0125])
17.	In claim 10: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further wherein the structured query specifies one of a SELECT command term, an UPDATE command term, or an INSERT command term; and (i.e., the assertions being made and validated may be assertions as to a net result of a change, or all prior changed, made to the database, akin to a commit operation. For example, consider imagine a data manipulation language (“DML”) operation, such as a SQL operation, on Party A's local store (INSERT/UPDATE/DELETE)) (Madhavan: Paragraph [0077], [0078], [0079]))
wherein translating the transaction command of the structured query comprises translating the SELECT command term, the UPDATE command term, or the INSERT command term into a native command term compliant with the blockchain. (i.e., request or other indication of an intent to change data in the data structure, e.g. to add new data or modify existing data, is implicitly communicated to the other counter-party participant identified as being interested in that data, e.g. via a request, or other communication reflecting an opportunity, to validate the change, to obtain the counter-party participant's validation, or otherwise cause them to validate, that the requested change is acceptable, e.g. according to that participant's own rules, such as may be dictated by business logic or business rules ) (Madhavan: Paragraph [0032], [0034], [0041],[0063],[0077], [0081], [0082], [0114])
18.	In claim 11: Kempf discloses,
 Non-transitory computer readable storage media having instructions stored thereon that, (Kempf: Paragraph [0006],[0012])  when executed by a system of a host organization having at least a processor and a memory therein, the instructions cause the system to perform the following operations:  (Kempf: Paragraph [0006], [0013],[0014],[0015])
receiving a login request from a user device via a request interface; (Kempf: Paragraph [0084], [0087], [0090],[0136],[0137])
authenticating the user device with the host organization via an authenticator; (Kempf: Paragraph [0035], [0040], [0136], [0137])
correlating the authenticated user device with a cryptographic identifier (ID) for the blockchain corresponding to the authenticated user device based on one or more of: (Kempf: Paragraph [0045],[0046] [0049] [0071], [0136])
Kempf does not disclose,
(i) a user ID used to authenticate the user device with the host organization, and (ii) a customer organization ID (OrgID), wherein the user device is an authenticated member of a customer organization associated with the OrgID; 
executing instructions via the processor configurable to cause the system to operate a virtual chain interface a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; 
receiving a structured query from the user device to be executed against the blockchain, the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed; 
identifying a host organization object ID from the table name specified by the structured query and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization; 
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID; 
executing the native blockchain protocol code as a blockchain transaction with the blockchain;
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received.
However Madhavan discloses, 
(i) a user ID used to authenticate the user device with the host organization, and (Madhavan: Paragraph [0059])
(ii) a customer organization ID (OrgID), wherein the user device is an authenticated member of a customer organization associated with the OrgID; (Madhaven: Paragraph [0061])
receiving a structured query from the user device to be executed against the blockchain, (Madhavan: Paragraph [0207], [0210], [0211])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kempf and Madhavan so that the method of operating a blockchain interface to receive a structured query so that it can authenticated the user and the user device for access. Furthermore, as data is only replicated selectively, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063]). The data being modified or added to the data structure may be indicative of an assertion, such as an assertion of fact or truth, a proposed agreement, an authorization, license, certification, accreditation, etc., or other statement of an intention to create, modify, or remove data from the shared data structure.(Madhavan: Paragraph [0034])
The combination of Kempf and Madhavan does not disclose,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain; 
the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed; 
identifying a host organization object ID from the table name specified by the structured query and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization; 
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID; 
executing the native blockchain protocol code as a blockchain transaction with the blockchain;
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received.
However Little discloses, 
executing instructions via the processor configurable to cause the system to operate a virtual chain interface (Little: Paragraph [0009], [0064]) a blockchain on behalf of a plurality of tenants of the host organization (Little: Paragraph [0007],[0083]), wherein each of the plurality of tenants are participating nodes with the blockchain; (Little: Paragraph [0011],[0075],[0084])
the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed; (Little: Paragraph [0064], [0072],[0078], [0080] [0098])
identifying a host organization object ID from the table name specified by the structured query(Little: Paragraph [0055],0072], [0080],[0248])  and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization; (Little: Paragraph [0107],[0129],[0264])
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID; (Little: Paragraph [0005],[0078],[0080],[0097])
executing the native blockchain protocol code as a blockchain transaction with the blockchain; (Little: Paragraph [0045],[0065],[0084])
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (Little: Paragraph [0064], [0068], [0088],[0091],[0098])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kempf, Madhavan, and Little so that the method of operating a blockchain interface to a blockchain on behalf of the plurality of tenants of the host organization receives a structured query returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID. This “permissioned” notion of Hyperledger fabric, coupled with the existence and capabilities of channels, helps address scenarios where privacy and confidentiality are paramount concerns.(Little: Paragraph [0069]  A blockchain PaaS cloud service can provide a pre-assembled platform for building and running smart contracts and maintaining a tamper-proof distributed ledger, while reducing the need for third-party intermediaries.(Little: Paragraph [0008])
19.	In claim 12: The combination of Kempf, Madhavan, and Little disclose the claim in supra, including further comprising:
 routing the structured query through a query parser which breaks down the elements of the structured query into blockchain read logic to identify the query elements from the structured query received at the virtual chain interface; and (Little: Paragraph [0064],[0145],[0250],[0253])
mapping the identified query elements to corresponding native blockchain functions, code (Little: Paragraph [0063],[0129]), or logic via a query logic translator to obtain the native blockchain protocol code for a native blockchain transaction; and (Little: Paragraph [0107], [0128], [0270])
transacting the native blockchain transaction having the native blockchain protocol code embodied therein onto the blockchain triggering the return of a transaction result with the portion of the payload data to the virtual chain interface (Little: Paragraph [0048],[0079],[0085],[0090])
20.	In claim 14: The combination of Kempf, Madhavan, and Little disclose the claim in supra, including further wherein the instructions cause the system to perform operations further comprising: (Madhavan: Paragraph [0141],[0142]) 
parsing a plurality of query elements from the structured query via a query parser to identify query elements; and  (Madhavan: Paragraph [0037],[0040],[0046],[0105])
translating the parsed query elements to native blockchain protocol code via a query logic translator to form the native blockchain transaction. (Madhavan: Paragraph [0175], [0176], [0177],[0178]) 
21.	In claim 15:  The combination of Kempf, Madhavan and Little disclose the claim in supra, including further wherein the native blockchain transaction specifies the cryptographic ID, the blockchain asset ID stored within the blockchain, and data to be added or retrieved from the payload of the asset ID based on the structured query received from the user device. (Madhavan: Paragraph [0198],[0199],[0200],[0201],[0205])
22.	In claim 16: The combination of Kempf, Madhavan, and Little disclose the claim in supra, including further wherein executing the native blockchain transaction with the blockchain comprises executing an asynchronous transaction via the blockchain; and (Kempf: [0045],[0045],[0048],[0049])
tracking status of the native blockchain transaction to determine whether the native blockchain transaction is pending, committed, or failed. (Kempf: Paragraph [0089]
23.	In claim 17:  The combination of Kempf, Madhavan and Little disclose the method in supra, including further wherein the instructions cause the system to perform operations further comprising: (Madhavan: Paragraph [0141], [0142])
maintaining both the blockchain asset ID with a host organization object ID corresponding to the data object specified via the structured query and tracking the status of the native blockchain transaction based on the blockchain asset ID by subscribing to any events within the blockchain associated with the blockchain asset ID; (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
receiving an event from the blockchain associated with the blockchain asset ID;  (Madhavan: Paragraph [0004], [0065], [0084])
correlating the blockchain asset ID to the host organization object ID; and (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
notifying the user device of the event [Madhavan: [0006],[0065],[0095]), wherein the event specifies one of (i) the native blockchain transaction remains pending, [Madhavan: Paragraph [0065], [0125])  (ii) the native blockchain transaction is committed to the blockchain, or (iii) the native blockchain transaction has failed. (Madhavan: Paragraph [0008],[0036],[0071], [0086], [0121])
24.	In claim 18: The combination of Kempf, Madhavan and Little disclose the claim in supra, including further disclose wherein the structured query from the user device corresponds to a blockchain asset for which a prior transaction remains in a pending and non-committed state; and (Madhavan: Paragraph [0092], [0125], [0112], [0013], [0114])
indicating to the user device that the blockchain asset addressed by the structured query is subject to the prior transaction which remains in the pending and non-committed state. (Madhavan: Paragraph [0065], [0092], [0125])
25.	In claim 19: The combination of Kempf,  Madhavan, and Little discloses the claim in supra, including further disclose wherein the structured query specifies one of a SELECT command term, an UPDATE command term, or an INSERT command term; and (Madhavan: Paragraph [0077], [0078], [0079])
wherein translating the transaction command of the structured query comprises translating the SELECT command term, the UPDATE command term, or the INSERT command term into a native command term compliant with the blockchain. (Madhavan: Paragraph [0032],[0041],[0063],[0077], [0081], [0081], [0082], [0114]) 
26.	In claim 20:  Kempf discloses,
A system to execute at a host organization, wherein the system comprises: (Kempf: Paragraph [0006], [0014])
a memory to store instructions; (Kempf: Paragraph [0006], {0013],  [0014],[0015])
a set of one or more processors; (Kempf: Paragraph [0006], [0013], [0014],[0015])
a set of one or more processors; a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising: (Kempf: Paragraph [0006], [0013], [0014],[0015])
receiving a login request from a user device via a request interface; (Kempf: Paragraph [0084], [0087], [0090],[0136],[0137])
authenticating the user device with the host organization via an authenticator; (Kempf: Paragraph [0035], [0040], [0136], [0137])
correlating the authenticated user device with a cryptographic identifier (ID) for the blockchain corresponding to the authenticated user device based on one or more of: (Kempf: Paragraph [0045],[0046] [0049] [0071], [0136])
Kempf does not disclose, 
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain;
(i) a user ID used to authenticate the user device with the host organization, and (ii) a customer organization ID (OrgID), wherein the user device is an authenticated member of a customer organization associated with the OrgID; 
receiving a structured query from the user device to be executed against the blockchain, the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed; 
identifying a host organization object ID from the table name specified by the structured query and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization; 
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID, Attorney Docket No.: 37633.6310D (A3236US4)Claims 
Serial No.: 15/932,099- 9 -Examiner: Bernadine Lotheryexecuting the native blockchain protocol code as a blockchain transaction with the blockchain; and 
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. 
However Madhavan discloses,
(i) a user ID used to authenticate the user device with the host organization, and (Madhavan: Paragraph [0059]) 
(ii) a customer organization ID (OrgID), wherein the user device is an authenticated member of a customer organization associated with the OrgID; (Madhaven: Paragraph [0061])
receiving a structured query from the user device to be executed against the blockchain, (Madhavan: Paragraph [0207], [0210], [0211])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kempf and Madhavan so that the method of operating a blockchain interface to receive a structured query so that it can authenticated the user and the user device for access. Furthermore, as data is only replicated selectively, unnecessary data transmissions and replication are avoided and, as will be seen, the security of the data is thereby improved. (Madhavan: Paragraph [0063]). The data being modified or added to the data structure may be indicative of an assertion, such as an assertion of fact or truth, a proposed agreement, an authorization, license, certification, accreditation, etc., or other statement of an intention to create, modify, or remove data from the shared data structure.(Madhavan: Paragraph [0034])
The combination of Kempf and Madhavan does not disclose,
executing instructions via the processor configurable to cause the system to operate a virtual chain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain;
the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed; 
identifying a host organization object ID from the table name specified by the structured query and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization; 
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID, Attorney Docket No.: 37633.6310D (A3236US4)Claims 
Serial No.: 15/932,099- 9 -Examiner: Bernadine Lotheryexecuting the native blockchain protocol code as a blockchain transaction with the blockchain; and 
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. 
However Little discloses, 
executing instructions via the processor configurable to cause the system to operate a virtual chain interface (Little: Paragraph [0009], [0064]) to a blockchain on behalf of a plurality of tenants of the host organization (Little: Paragraph [0007],[0083]), wherein each of the plurality of tenants are participating nodes with the blockchain; (Little: Paragraph [0011],[0075],[0084])
the structured query specifying a structured query operation and a table name specifying a data object upon which the structured query operation is to be performed; (Little: Paragraph [0064], [0072],[0078], [0080] [0098])
identifying a host organization object ID from the table name specified by the structured query (Little: Paragraph [0055],0072], [0080],[0248]) and translating the host organization object ID to a blockchain asset ID based on a 1:1 mapping maintained by a virtual chain interface of the host organization; (Little: Paragraph [0107],[0129],[0264])
forming native blockchain protocol code to fulfill the structured query operation of the structured query using the blockchain asset ID, Attorney Docket No.: 37633.6310D (A3236US4)Claims (Little: Paragraph [0005],[0078],[0080],[0097])
Serial No.: 15/932,099- 9 -Examiner: Bernadine Lotheryexecuting the native blockchain protocol code as a blockchain transaction with the blockchain; and (Little: Paragraph [0045],[0065],[0084])
returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID responsive to the structured query received. (Little: Paragraph [0064], [0068], [0088],[0091],[0098]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kempf, Madhavan, and Little so that the method of operating a blockchain interface to a blockchain on behalf of the plurality of tenants of the host organization to receive a structured query returning at least a portion of payload data from a block on the blockchain identified by the blockchain asset ID. This “permissioned” notion of Hyperledger fabric, coupled with the existence and capabilities of channels, helps address scenarios where privacy and confidentiality are paramount concerns.(Little: Paragraph [0069]  A blockchain PaaS cloud service can provide a pre-assembled platform for building and running smart contracts and maintaining a tamper-proof distributed ledger, while reducing the need for third-party intermediaries.(Little: Paragraph [0008])
27.	In claim 21: The combination of Kempf, Madhavan, and Little disclose the system in supra, including routing the structured query through a query parser which breaks down the elements of the structured query into blockchain read logic to identify the query elements from the structured query received at the virtual chain interface; and (Little: Paragraph [0064],[0145],[0250],[0253])
mapping the identified query elements to corresponding native blockchain functions, (Little: Paragraph [0063],[0129]) code, or logic via a query logic translator to obtain the native blockchain protocol code for a native blockchain transaction; and (Little: Paragraph [0107], [0128], [0270])
transacting the native blockchain transaction having the native blockchain protocol code embodied therein onto the blockchain triggering the return of a transaction result with the portion of the payload data to the virtual chain interface. (Little: Paragraph [0048],[0079],[0085],[0090])
28.	In claim 22: The combination of Kempf, Madhavan, and Little disclose the system in supra, including further disclose wherein the native blockchain transaction specifies the cryptographic ID, the blockchain asset ID stored within the blockchain, and data to be added or retrieved from the payload of the asset ID based on the structured query received from the user device. (Madhavan: Paragraph [0198],[0199],[0200],[0201],[0205])
29.	In claim 23: The combination of Kempf, Madhavan, and Little disclose the system in supra, including further comprising: 
the virtual chain interface maintaining both the blockchain asset ID with a host organization object ID corresponding to the data object specified via the structured query and tracking the status of the native blockchain transaction based on the blockchain asset ID by subscribing to any events within the blockchain associated with the blockchain asset ID; (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
the virtual chain interface receiving an event from the blockchain associated with the blockchain asset ID; (Madhavan: Paragraph [0004], [0065], [0084])
the virtual chain interface correlating the blockchain asset ID to the host organization object ID; and (Kempf: Paragraph [0047], [0048], [0049], [0077], [0080])
the virtual chain interface notifying the user device of the event [Madhavan: [0006],[0065],[0095]), wherein the event specifies one of (i) the native blockchain transaction remains pending, [Madhavan: Paragraph [0065], [0125])  (ii) the native blockchain transaction is committed to the blockchain, (Madhavan: Paragraph [0006], [0011], [0079]) or (iii) the native blockchain transaction has failed. (Madhavan: Paragraph [0008],[0036],[0071], [0086], [0121])  
30.	In claim 24: The combination of Kempf, Madhavan, and Little disclose the system in supra, including further disclose wherein the structured query specifies one of a SELECT command term, an UPDATE command term, or an INSERT command term; and (Madhavan: Paragraph [0077], [0078], [0079])
wherein translating the transaction command of the structured query comprises translating the SELECT command term, the UPDATE command term, or the INSERT command term into a native command term compliant with the blockchain. (Madhavan: Paragraph [0032],[0041],[0063],[0077], [0081], [0081], [0082], [0114])
31.	In claim 25: The combination of Kempf, Madhavan, and Little disclose the method in supra, including further disclose wherein translating the transaction command of the structured query to native blockchain protocol code further comprises: (Madhavan: Paragraph [0175], [0176], [0177],[0178])
translating one or more smart contract blocks included with the structured query into the native blockchain protocol code to form a smart contract by translating each of the one or more smart contract blocks into a defined sequence of process operations for the smart contract, a defined smart contract condition, a defined smart contract trigger, and/or a defined smart contract event. (Kempf: Paragraph [0010], [0046], [0047], [0048], [0084],[0105])
32.	In claim 26: The combination of Kempf, Madhaven, and Little disclose the method in supra, including further comprising: extracting an event listener from the structured query received from the user device (Madhavan: Paragraph [0086],[0170]) , wherein the event listener monitors the blockchain transactions for defined events having a corresponding smart contract condition (Madhavan: Paragraph [0086],[0170])or a smart contract trigger within the smart contract transacted onto the blockchain; and (Madhavan: Paragraph [0009],[0077], [0058], [0091], [0210])
executing the event listener separate from the blockchain(Madhavan: Paragraph [0086],[0170]), wherein the event listener executes within the host organization and triggers a pre-programmed action within the host organization upon occurrence of the event within a transaction on the blockchain. (Madhavan: Paragraph [0086],[0170],[0171],[0172])
33.	In claim 27: The combination of Kempf, Madhavan, and Little disclose the method in supra, including wherein translating the data object to a blockchain asset ID stored within the blockchain to form a native blockchain transaction comprises translating an SQL command parameter specifying a virtual object to an existing blockchain asset within the blockchain (Kempf: Paragraph [0046], [0047], [0048])

34.	In claim 28: The combination of Kempf, Madhavan, and Little discloses the method of supra, including wherein the host organization operates as a cloud-based service provider to the user device; and (i.e., systems, methods, apparatuses, devices, and associated non-transitory computer-readable media and network architecture for effectuating a tenant management system and method operative in a cloud-based database environment executed by a processor entity of a network node, apparatus, system, network element, subscriber device, and the like, mutatis mutandis) (Kemp: Paragraph [0006],[0015], [0020], [0033]) 
wherein the cloud-based service provider receives inputs from the client device at the request interface over a public Internet. (i.e., Subscriber/tenant end stations may access or consume resources/services, including cloud-centric resources/services, provided over a packet-switched wide area public network such as the Internet via suitable service provider access networks, wherein one or more data centers hosting such resources and services on behalf of a plurality of tenants which are coupled to other edge network elements, and to cloud-based data center elements with respect to consuming hosted resources/services according to service management agreements, contracts, etc.) (Kempf: Paragraph [0033],[0034]) 
35.	 In claim 29: The combination of Kempf, Madhavan, and Little discloses the system of supra, including wherein the host organization operates as a cloud-based service provider to the user device; and (Kemp: Paragraph [0006],[0015], [0020], [0033])
wherein the cloud-based service provider receives inputs from the client device at the request interface over a public Internet. (Kempf: Paragraph [0033],[0034])
Response to Amendment
36.	With respect to the rejection of claims 1-2, 4-12, and 14-29 under U.S.C 103, Applicant's remarks and amendments have been fully considered and are moot. The U.S.C 103 rejection has been updated with the amended claims and new limitations Kemp in view of Madhavan in further view of Little. 

Conclusion

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693